DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues Blockley et al. (US 2012/0230636) fails to disclose a plurality of discrete and separate second sealing structures, each of which are associated with a respective furcation tube.  Applicant points to Figures 10c, 10d, and 11a-11d and the associated portions of Blockley et al. to illustrate the purpose of the epoxy is not sealing of he cables but instead merely to attach or bond the cable to the disk 209, and therefore the portions of the epoxy resins residing between tubes 220 and disk 209 in each of the holes 245 fail to anticipate the claimed plurality of discrete and separate second sealing structures.  The Examiner respectfully disagrees.
The term “sealing structures” is broad in the art, and applies not only to hermetic-type seals as discussed in the current Specification, but also applies generically to a device or substance that is used to join two things together so as to prevent them from coming apart.  It is clear that the second sealing structures of Blockley et al. meet this broad limitation, as the epoxy acts to bond the cable to the disk.  Moreover, the portions of the epoxy residing within the holes 245 are discrete from each other, as the material of the disk 209 acts to separate these portions of epoxy once the epoxy is residing and cured within the respective holes 245.
Continuing with claim 1, Applicant argues the current invention is distinguished over Blockley et al., since the current invention avoids the need for an epoxy within the device.  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of epoxy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In conclusion with respect to claim 1, Applicant argues the advantage of the current invention (i.e. lack of epoxy) would render Blockley et al. inoperable, and therefore the current invention is distinguished over Blockley et al.  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of epoxy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 12, Applicant argues Blockley et al. fails to disclose a second disk located adjacent to a first disk, since the second disk 111 is located at the opposite end of the device from the first disk 209.  The Examiner respectfully disagrees.
The term “adjacent” is broad in the art, and applies to an element which is close or near to another element- it does not require direct abutment between elements.  That is, even though the first disk 209 is located at one end of the device while the second disk 111 is located at the opposite end of the device, the first disk 209 is nonetheless “adjacent” the second disk 211 since the opposite ends of the device are separated by 50-70 mm ([0078]).
With respect to claim 13, Applicant argues Blockley et al. fails to disclose the “open-ended slots” as required by the claim, since the “nests” 134 are merely recesses within the splice holder.  The Examiner respectfully disagrees.
An open-ended slot is broadly defined as a narrow, elongated depression, groove, notch, slit, or aperture open on at least one end.  The nests 134 of Blockley et al. clearly meet this limitation, as the nests are elongated recesses that are open on at least one end.
For these reasons, Applicant’s arguments are unpersuasive.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blockley et al. (US 2012/02306369 A1).
Re. Claim 1, Blockley et al. discloses a fiber optic fanout assembly 203 (Figs 3 and 9A; [0077], [0085]), comprising: 
a fiber optic trunk cable 1/101 comprising a plurality of optical fibers within a surrounding jacket (Figs 1 and 2; [0075]-[0076]); 
a fanout housing 203 with an internal bore and rear and front end portions 204/206, the fanout housing receiving the optical fibers 113 from the fiber optic trunk cable 1/101 within the internal bore though the rear end portion (Figs 3, 9a-9b; [0077]-[0078], [0085]); 
a plurality of furcation tubes 220, each containing one or more of the optical fibers (Fig 9d; [0085]); 
a first sealing structure 227/255 that creates a first seal between the fanout housing 203 and the jacket of the fiber optic trunk cable 1/101 (Figs 7a-7c and 9A-9B; [0086], [0088]); 
a first disk 209 having a plurality of holes 245, the first disk 209 mounted to the front end portion 206 of the fanout housing 203, wherein the furcation tubes 220 and optical fibers residing therein are inserted into the holes 245 in the first disk 209 (Figs 3, 6a-6d, 9b, 9d, and 10a-10d; [0077], [0084], and [0085]); and 
a plurality of discrete and separate second sealing structures (i.e. epoxy resins residing between tubes 220 and disk 209 in each of the holes 245), each of which provides a second seal between a respective furcation tubes 220 and the first disk 209 (Figs 10a-10d; [0085], [0090]).
It is noted, fiber portions 113 and fiber portions 222 are considered a common optical fiber due to their connection via a splice (Fig 9d; [0085]).
Re. Claim 2, Blockley et al. discloses the first sealing structure 227/255 comprises a flexible boot 277 that encircles the jacket, extends at least partially into the internal bore of the fanout housing 203, and engages the rear end portion of the fanout housing (Figs 7a-7c and 9A-9B; [0086], [0088]).
Re. Claims 10 and 19, Blockley et al. discloses the fiber optic cable comprises a strength member, and further comprising a cable stopper 213, wherein the strength member is attached to the cable stopper (Fig 7a-9c; [0083], [0086]).  
Re. Claims 3 and 12, Blockley et al. discloses a fiber optic fanout assembly 203 as discussed above.  Blockley et al. also discloses a second disk 211 with a plurality of holes 231 and 237 (Figs 7a-7d; [0082]), the second disk 211 being positioned adjacent and parallel to the first disk 209 (Fig 9b), the optical fibers being routed through respective ones 237 of the holes in the second disk 211 Figs 7a-7d; [0082]; and wherein at least a portion of each of the second sealing structures (i.e. a portion of the epoxy resins) is sandwiched between the first and second disks, for example, when the resin is additionally injected into the interior of the casing to bond fibers to the shaft 251 ([0090]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blockley et al. (US 2012/02306369 A1) and Cobb et al. (US 5,097,529).
Re. Claims 4, 13, and 20, Blockley et al. discloses a fiber optic fanout assembly 203 as discussed above.  Blockley et al. also discloses each of the optical fibers includes a spliced region (Fig 9d; [0085]), and further comprising a generally cylindrical splice holder (i.e. heat shrink protective sleeve) positioned within the internal bore of the fanout housing 203.
However, in Blockley et al, each of the optical splices are individually housed within a separate splice holder, and therefore Blockley et al. does not disclose the splice holder including a plurality of longitudinal 13Attorney Docket No. 9833.4748 channels and associated open-ended slots, wherein the spliced regions of the optical fibers reside within respective channels or slots.
Cobb et al. discloses a fan out assembly comprising a splice region with a splice holder 120/127, the splice holder 120/127 including a plurality of longitudinal 13Attorney Docket No. 9833.4748channels and associated open-ended slots 134, wherein the spliced regions of the optical fibers reside within respective channels or slots (Figs 3 and 14-16; col. 8 lines 26-48).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Cobb et al. discloses the same allows for storing different kinds of splicing arrangements (Cobb et al.: col. 3 lines 44-49).
Re. Claims 5 and 14, Blockley et al. and Cobb et al. render obvious the fanout assembly as discussed above.  Cobb et al further discloses wherein the splice holder 120/127 comprises a polymeric foam material 127 (col. 8 lines 41-48).  The claimed arrangement would have been obvious to one of ordinary skill in the art for the reasons discussed above.

Claim(s) 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blockley et al. (US 2012/02306369 A1).
Re. Claims 6 and 15, Blockley et al. discloses a fiber optic fanout assembly 203 as discussed above.
However, Blockley et al. does not disclose an O-ring positioned adjacent the first disk.  
O-rings are well known in the art and commonly used to facilitate a sealing arrangement, and the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for this purpose.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 8, 9, 17, and 18, Blockley et al. discloses a fiber optic fanout assembly 203 as discussed above.
However, Blockley et al. does not disclose a front cap that engages the front end portion of the fanout housing and secures the first disk to the fanout housing, and likewise does not disclose a rear cap that engages the rear end portion of the fanout housing and secures the first sealing structure to the fanout housing.  
End caps are well known in the art and commonly used to facilitate a sealing arrangement at the end of a device, and each of the claimed arrangements would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for this purpose.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 7 and 16, Blockley et al. discloses a fiber optic fanout assembly 203 as discussed above, wherein the second sealing structures are formed by injecting epoxy between the furcation tubes 220 and the first disk.
However, Blockley et al. does not disclose the second sealing structures comprise flanged boots.  
Flanged boots are well known in the art and commonly used to protect cables projecting from a connector housing, and each of the claimed arrangements would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for this purpose.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 11, Blockley et al. discloses a fiber optic fanout assembly 203 as discussed above.  Blockley et al. also discloses a single crimp sleeve 253 to engage the first disk (Fig 9c; [0086]).
However, Blockley et al. does not disclose a plurality of crimp sleeves, each engaging a respective furcation tube and the first disk.  
Crimp sleeves are well known in the art and commonly used to facilitate fixing desired portions of an optical cable, and the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for this purpose.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        9/8/22